Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 

	In response to amendment filed 07/22/2022, claims 1 and 13 have been amended. Claim 16 is new. Claims 14-15 are canceled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claims 1 and 13, claims recite, “the support license allows assistanting users to install or operate the software and does not involve using the software”. It is unclear to the Examiner how helping users to “operate” the software, in other words, helping users to use the software does not involve using the software. User is clearly “using” or “operating” the software during receiving assistance. Examiner understands the distinction that applicant is trying to make (i.e. difference in meaning between use/support license), however, the language that is being currently claimed does not make sense. There is no meaning distinction between “use” and “operate”.


In regards to claim 16, claim recites, “wherein the support license may expire after the use license”. Usage of the term “may” does not clearly and precisely define the metes and bounds of the claim. The term “may” can be defined as, ‘expressing possibility’, and thus the claim can mean, ‘wherein the support license can possibly expire after the use license”. Applying broadest reasonable interpretation, the person of ordinary skill in the relevant art would read language of claim 16 with more than one reasonable interpretation (i.e. that support license may or may not expire after the use license) due to ambiguity of the term “may”.
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.
For the purpose of prior art analysis, since word “may” can have more than one interpretation, which is, that support license can possibly expire after the use license, but there is still possibility that remains that support license does not expire after the use license, Examiner assumes both interpretations can be utilized for rejecting claim 16. Meaning by “both”, is that, two distinct licenses having a distinct expiration date would sufficiently read on limitation of currently recited claim 16. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dokai (US 20170243229 A1) in view of Tyamagondlu et al. (US 20110061047 A1)


In regards to claim 1, Dokai teaches, An image forming apparatus comprising: (See fig. 1, paragraph 24, An image forming apparatus 101 (101a or 101b), which is typified by a multifunction peripheral, is an apparatus having the function to form an image.)
an image forming mechanism; (See fig. 1, image forming apparatus 101, fig. 3, reference numbers 301-307, paragraph 29, FIG. 3 is a software configuration diagram of the image forming apparatus 101)
a panel serving as a user interface of the image forming mechanism; (See fig. 5, paragraph 69, FIG. 5 illustrates an example of an application selection screen 500, which is displayed on the display 205 of the image forming apparatus 101)
a controller that receives an image forming instruction for the image forming mechanism from a user of an information processing apparatus; (Under the broadest reasonable interpretation, any command inputted by user within the ‘image forming apparatus’ can be interpreted/called as “image forming instruction”. In fig. 5 and paragraph 70, user selects icon 507)
a display controller that controls the panel to display, in response to the controller receiving the image forming instruction, a message about management of a license related to software installed in the information processing apparatus by referring to management information of the software (See figs. 5-7, paragraph 70, An icon 507 is an icon indicating that there is an application the license for which has expired. When the icon 507 is selected, a screen 600 for displaying a list of applications the license for which has expired, which is stored in the volatile memory 203, is displayed as described with reference to FIG. 6. Furthermore, although details are described below, the icon 507 is displayed only when there is at least one license that has expired among licenses for applications classified as a subscription model. Figure 6 depicts claimed “display…a message about management of a license…)
the … license and the use license have separate expiration dates (See fig. 6, paragraph 32, use end date or expiration dates. Figure 6 shows at least two distinct licenses having different expiration dates)
Dokai teaches wherein the license is a use license.. (See fig. 6 and associated paragraphs) however does not specifically teach, support license…and the use license and the support license are separately managed; a license controller configured to manage a support license database and a use license database as the support license and the use license are separately managed, wherein the support license allows assistanting users to install or operate the software and does not involve using the software, the use license allows using the software but does not involve assisting users to install or to operate the software,
However, Tyamagondlu further teaches, support license…and the use license and the support license are separately managed. (See paragraphs 8, 28-29, 49, fig. 2-3, each switch has memory having license files… the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application. Also permanent license is taught by Tyamagondlu (e.g. use license))
a license controller configured to manage a support license database and a use license database as the support license and the use license are separately managed, (See Tyamagondlu paragraphs 28-29, 49, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application. Tyamagondlu also discloses permanent or use license. Each switch shown in figs. 2-3 has memory having license files where demo/permanent are stored and managed separately.)
wherein the support license allows assistanting users to install or operate the software and does not involve using the software, the use license allows using the software but does not involve assisting users to install or to operate the software, (See Tyamagondlu paragraphs 28-29, 49, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application. Demo assists users to try or operate a particular software, and does not involve permanently using the software. Tyamagondlu also discloses permanent or use license which includes permanently using the software. Each switch shown in figs. 2-3 has memory having license files where demo/permanent are stored and managed separately.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the apparatus of Dokai to further comprise apparatus taught by Tyamagondlu because being given a choice to either try out the software or permanently use the software is provided to the user which grants user flexibility.


In regards to claim 2, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 1, wherein the license related to the software is a support license for the software.  (See Tyamagondlu paragraphs 28-29, 49, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application.)

In regards to claim 3, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 2, wherein the message is a message about an expiry date of the support license, or a message that prompts the user to upgrade the software to a version the support license applies to. (See Dokai fig. 6, paragraph 71. Use end date listed. See Tyamagondlu paragraphs 28-29, 49, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application.)) 

In regards to claim 4, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 3, wherein the display controller controls the panel to display a start button to start a procedure of the upgrading of the software to the version the support license applies to. (Under broadest reasonable interpretation, “upgrading the software” includes renewing license of the particular software. See Dokai figs. 8A-8D and paragraphs 87, A button 802 is used to start license renewal. When the button 802 is pressed, a screen 800b indicating that the license is in the process of being renewed, which is described below with reference to FIG. 8B, is displayed, and license update processing, which is described in detail below with reference to FIG. 9, is started. Also see fig. 9. See Tyamagondlu paragraphs 28-29, 49, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application.))

In regards to claim 5, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 4, wherein the display controller controls the panel to display, in response to receiving an operation on the start button, guidance information that prompts the user to complete the procedure. (See Dokai fig. 8A, upon pressing of button 802, guidance information 800b-800d are displayed to complete the procedure of renewing license of an application)


In regards to claim 8, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 1, wherein the license related to the software is a use license for the software. (See Dokai fig. 6, listed are use licenses)

In regards to claim 9, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 8, wherein the message is a message about an expiry date of the use license, or a message that prompts the user to renew the use license. (See Dokai fig. 6, paragraph 71. Use end date listed)

In regards to claim 10, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 9, wherein the display controller controls the panel to display a start button to start a procedure of the renewal of the use license. (See figs. 8A-8D and paragraphs 87, A button 802 is used to start license renewal. When the button 802 is pressed, a screen 800b indicating that the license is in the process of being renewed, which is described below with reference to FIG. 8B, is displayed, and license update processing, which is described in detail below with reference to FIG. 9, is started. Also see fig. 9)


In regards to claim 12, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 1, - 41 -further comprising a license manager that manages the license related to the software based on the license management information.  (See fig. 3, user information registration/storage units 310-311, applied license storage unit 301, license state monitoring unit 307, and associated paragraphs. Also see paragraph 30, 35, fig. 4, table 1, )


	Claim 13 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

In regards to claim 16, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 1, wherein the support license may expire after the use license (See Dokai fig. 6, expiration dates are different, where one license expires after one another)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dokai (US 20170243229 A1) in view of Tyamagondlu et al. (US 20110061047 A1), and further in view of Sugiura et al. (US 20140173762 A1)


In regards to claim 6, Dokai- Tyamagondlu teaches the image forming apparatus according to claim 4, further comprising a notifier that notifies a […location] that manages the support license of the software, in response to absence of an operation on the start button, that the user is not upgrading the software. (See fig. 8A, button 803 indicates that user does not wish to renew or upgrade the application. A button 803 is used to stop license renewal. When the button 803 is pressed, the screen 800a for confirming execution of license renewal is hidden, and the screen 600 for displaying a list of applications the license for which has already expired is displayed. See paragraph 42, A license state monitoring unit 307 is a unit that monitors the state of a license for an application that runs on the image forming apparatus 101. Using an event notification function of the application control unit 30, the license state monitoring unit 307 receives a notification of events concerning a change in state, such as the start or stop of an application, and a change in state, such as the application of a license or the expiration of a license. When receiving a notification of those events, in a case where there is an application for which the license has already expired, the license state monitoring unit 307 informs the user of such a state. See Tyamagondlu paragraphs 28-29, 49, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application.
Dokai- Tyamagondlu does not specifically teach, a notifier that notifies a server that manages the support license of the software
Sugiura further teaches this in at least fig. 5, license management server 50, paragraph 61, The deactivation part 121 transmits a request to delete the license file 90 to the image forming apparatus 20 and request the release of the license corresponding to the license file 90 to the license management server 50.
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the apparatus of Dokai- Tyamagondlu to further comprise apparatus taught by Sugiura because it would have been desirable to provide user with option to deactivate license in case user no longer wants the license, thereby improving user experience by giving flexible options. 



Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dokai (US 20170243229 A1) in view of Tyamagondlu et al. (US 20110061047 A1), and further in view of Yoshinari (US 20150248543 A1)


In regards to claim 7, Dokai- Tyamagondlu teaches the image forming apparatus according to claim 3, wherein the display controller controls the panel to display an alert message different from the message before the support license is invalidated, and (See fig. 5, paragraph 70, A status bar 508 is a region for displaying a warning or message of, for example, paper jam, out of paper, or out of toner occurring in the image forming apparatus 101, and, in the example illustrated in FIG. 5, is displaying a message indicating that there is an application the license for which has expired. The method for displaying the icon 507 or the method for displaying a message in the status bar 508 is described in detail below with reference to FIG. 7. See Tyamagondlu paragraphs 28-29, 49, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application. Also see Tyamagondlu paragraphs 38, 43-44, the license manager 100 determines if the license is valid based on the number of days remaining in the demo time period.)
	 
	Dokai- Tyamagondlu teaches “alert” message however does not specifically teach, wherein the image forming apparatus further comprises a notifier that notifies a server that manages the support license of the software that the … message has been - 40 -displayed. 
However, Yoshinari further teaches, wherein the image forming apparatus further comprises a notifier that notifies a server that manages the support license of the software that the … message has been - 40 -displayed. (See paragraphs 101, 105, fig. 8, steps S122, S302, and S123, fig. 13, license approval screen is provided to the user, and in response to the approval selection by user, server is notified that user has selected approval in the license approval screen)

Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the apparatus of Dokai- Tyamagondlu to further comprise apparatus taught by Yoshinari because present invention allows ensuring safety of the API use and data treated in the API without degrading usefulness of service, in particular, service using the API (paragraph 5). Also, providing message to server with current status allows user terminal and server to be on the same page. 

Claim 11 is similar in scope to claim 7, except claim 7 recites, “support license” and claim 11 recites, “use license”. As shown in rejection of claim 1, combination of Dokai-Tyamagondlu teaches both use and support license. Claim 11 is rejected under combination of Dokai-Tyamagondlu-Yoshinari under similar rationale as rejection of claim 7. 



Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant argues, 

    PNG
    media_image1.png
    164
    625
    media_image1.png
    Greyscale

Examiner respectfully disagrees. As discussed in the previous advisory action mailed 07/05/2022, Examiner equates claimed support license to trial/demo license taught by Tyamagondlu and equates claimed use license to permanent license taught by Tyamagondlu. Examiner’s interpretation of the “assistanting” involves system assisting user with an option to try out a particular software (par. 28, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application that was either pre-loaded onto the switch or later installed on the switch 20.). The term “demo”, is, “an example of a product, especially a computer program …, given or shown to someone to try to make them buy or support it:” according to Cambridge dictionary. Tyamagondlu‘s system offering user with choice of demo is providing assistance to the user to install and operate (i.e. try out) the software such that user can further determine whether to permanently use the software or not use it after trying the demo version. Examiner’s interpretation of claimed “use” is “permanent use” taught in Tyamagondlu that comes from permanent license. As taught in paragraph 38 of Tyamagondlu, demo license has time period remaining whereas permanent license does not have time period and has permanent usage accessibility. Combining Examiner’s interpretation of claimed “assistanting” and “use” (i.e. permanent use), Tyamagondlu clearly teaches the claimed limitation, “the support license allows…the use license allows…”. 
Applicant mentions, “it is common sense that a demo license and the permanent license both involve use”, however, Examiner notes that demo license does not involve ‘permanent’ use of the software. Also, Examiner also asserts that the way current claim is recited makes both licenses involving “use” as explained in 35 USC 112[b] rejection set forth above.
In regards to new limitation, “the support license and the use license have separate expiration dates”, Dokai teaches this feature as shown above in rejection of claim 1. Dokai discloses two distinct licenses having different expiration dates. While Dokai teaches use license, Dokai does not teach support license. Tyamagondlu teaches support license as described in rejection of claim 1 set forth above. Thus, the combination rejects claimed limitations as a whole.
With regards to new claim 16, please see 35 USC 112[b] rejection set forth above.


Examiner suggests clarifying the usage of the terms, “use” and “operate” that are used in defining the “use” and “support” license. Providing assistance to the users to “operate” the software clearly involves user “using” the software. “Use” and “operate” software does not have different meaning. Simple solution is to remove the language, “does not involve using the software” in the independent claims. 
Examiner further suggests including in claim form who is exactly providing the assistance for the “support” license. For example, paragraph 38 of the applicant’s disclosure recites, “For example, the support is provided by a support staff member telling solutions to the user by means of email, chat, voice call, or video call. The support staff member may remotely operate the user's software. In a case of simple supports, artificial intelligence (AI) may be used in place of the support staff member.” For example, amending the claim to recite, “the support license allows support staff or artificial intelligence (AI) to provide assistance to the users to install or operate the software users operating the software but does not involve providing assistance by the support staff or artificial intelligence (AI) to install or operate the software. 
Also, applicant’s disclosure recites, “a user having a use license is given a support license to receive a support for use of software…The support license is basically given to a user having a use license but may become invalid irrespective of the use license.” Amending the claims to include these features would overcome Tyamagondlu as well. 
Lastly, Examiner recommends applicant to request for a telephonic interview prior to filing a response to verify whether potential amendment would overcome the cited references in order to resolve on-going issues and move the prosecution forward. Examiner can be reached at (571) 272-2674.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/           Primary Examiner, Art Unit 2177